UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8‑K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 27, 2010 WEST COAST BANCORP (Exact name of registrant as specified in charter) Oregon (State or other jurisdiction of incorporation) 0-10997 (SEC File Number) 93-0810577 (IRS Employer Identification No.) 5335 Meadows Road, Suite 201 Lake Oswego, Oregon (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (503) 684-0884 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) 1 Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e)On April 27, 2010, the shareholders of West Coast Bancorp (the Company) approved an amendment to the Company's 2002 Stock Incentive Plan to increase by 2,000,000 shares the number of shares that may be issued under the plan and the number of shares that may be issued as restricted stock under the plan. Item 5.07. Submission of Matters to a Vote of Security Holders. (a) The 2010 annual meeting of shareholders of the Company was held on April 27, 2010. (b) The matters considered and voted on by the Company's shareholders at the annual meeting and the vote of the shareholders was as follows: Proposal 1. Eight directors were elected, each for a one-year term, by the votes indicated. Nominee Shares Voted For Shares Withheld Lloyd D. Ankeny Simon Glick Duane C. McDougall Steven J. Olivia John Pietrzak Steven N. Spence Robert D. Sznewajs Nancy A. Wilgenbusch, Ph.D. The following matters were approved by the votes indicated: Proposal 2. Approval of the Company's Tax Benefit Preservation Plan. Shares Voted For Shares Voted Against Abstentions Proposal 3. Approval of amendments to the West Coast Bancorp 2002 Stock Incentive Plan. Shares Voted For Shares Voted Against Abstentions Proposal 4. Ratification of the appointment of Deloitte & Touche LLP as the Company's independent public accountants for the year ending December 31, 2010. Shares Voted For Shares Voted Against Abstentions 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. WEST COAST BANCORP Dated:April 29, 2010 By: /s/ Richard R. Rasmussen Richard R. Rasmussen Executive Vice President, General Counsel and Secretary 3
